DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2022 has been entered.
Status of the Claims
Claims 1-15 are currently pending in the present application, with claims 1, 14, and 15 being independent. Claims 1-4, 8-10, and 13-15 have been amended
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 February 2021 and 24 August 2021 have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 24 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 17/123,526 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see page 7, filed 24 June 2022, with respect to the claim interpretation section of the Office Action have been fully considered. It is noted that claims are given their broadest reasonable interpretation in light of the corresponding disclosure. The terms listed under claim interpretation are being afforded the broadest reasonable interpretation in light of the of the interpretations set forth in applicant’s disclosure. For instance, the term “relationship” is being interpreted as a special relationship, as set forth on page 3, lines 14-16.. 
Applicant’s arguments, see page 7, filed 24 June 2022, with respect to the double patenting rejection of claims 1, 14, and 15, along with accompanying amendments received on the same date, have been fully considered, and are persuasive. With the filing of the terminal disclaimer on the same date, the double patenting rejection has been withdrawn. 
Applicant’s arguments, see page 7, filed 24 June 2022, with respect to the double patenting rejection of claims 1, 14, and 15, along with accompanying amendments received on the same date, have been fully considered, and are persuasive. The objection to claim 8 has been withdrawn. 
Applicant’s arguments, see pages 8 and 9, filed 24 June 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-15, along with accompanying amendments received on the same date, have been fully considered and are persuasive. Accordingly, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-15 has been withdrawn. 
Claim Interpretation
The originally filed disclosure sets forth the following with respect to the interpretation of different claimed elements: 
By the term "inserting a plurality of 3D models into the first image" should, in the context of present specification, be understood as adding a visual representation of the 3D models into the first image. See page 2, lines 27-29.
By the term "relationship" should, in the context of present specification, be understood as a spatial relationship such as object A being on top of or above object B and/or object B being next to object C, etc. See page 3, lines 14-16.
By the term "image search algorithm" should, in the context of the present specification, be understood as any known way to search for images (of objects) in a database which are similar to an object of the image and use the outcome (e.g. labels/classification of similar images found in the database) to classify the object. See page 3, lines 29-32 and page 4, line 1.
By the term "different relationship data types" should, in the context of present specification, be understood as directional information, such as relative orientation and/or rotation of the object, or distance, such as a relative or absolute distance, to other objects or the ceiling, floor or walls. See page 7, lines 20-23.          
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or reasonably suggest each and every limitation as set forth in the in claims and the specific interplay between the different limitations. For instance, with respect to claim 1, when considered as a whole with each limitation, the prior art of record does not reasonably teach or suggest “…identifying a key object in the first image; …identifying a plurality of objects in the second image; …determining an object coordinate for the key object in the first image using the first 3D coordinate space; determining object coordinates for the identified plurality of objects in the second image using the second 3D coordinate space; identifying relationships between the identified plurality of objects in the second image based on the determined object coordinates; matching one of the plurality of objects in the second image with the key object in the first image; receiving a plurality of 3D models from a database, the plurality of 3D models corresponding to at least some of the plurality of objects in the second image; and generating an augmented image by inserting the plurality of 3D models into the first image using the first 3D coordinate space and the object coordinate of the key object to duplicate the identified relationships between the at least some of the plurality of objects in the second image to the one matched object in the second image; and rendering the augmented image.” Claims 14 and 15 recite substantially similar subject matter as to that of claim 1. Accordingly, the subject matter of claims 1, 14, and 15 is found to be allowable. Claims depending thereon are also found to be allowable for at least the reason(s) set forth with respect to the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613